Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are presented for examination.
IDS filed on 1/26/21 is considered. 

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 1, 5, and 9, the claims recites the limitation “generating a first command to issue the generated first command to the migration destination storage device”, which renders the claims vague and indefinite. One with ordinary skill in the art cannot generate a command to issue the generated command.  
Referring to claims 1, 5, and 9, the claims recites the limitation “…to create the migration destination volume by using the determined QoS value”, which renders the claims vague and indefinite.   The destination volume was used to replicate data from the source volume and was used for determination of a QoS.  One with ordinary skill in the art cannot create such volume using the determined QoS, if the volume is existed for the determination of the QoS.
Referring to claims 2, 6, and 10, the claims recites the limitation “the QoS of a route”, which renders the claims vague and indefinite.   The QoS was defined as the QoS of the migration destination volume in claims 1, 5, and 9, “the QoS of a route” creates an confusion for the term “the QoS” as there is no antecedent basis for “the QoS” of the route.
Referring to claims 2, 6, and 10, the claims recites the limitation “…on the basis of the number of replication processes”, which renders the claims vague and indefinite.   There is no antecedent basis for the limitation “the basis” and “the number of replication processes”.
Referring to claims 2, 6, and 10, the claims recites the limitation “…on the basis of the number of replication processes”, which renders the claims vague and indefinite.   There is no antecedent basis for the limitation “the basis” and “the number of replication processes”.
Referring to claims 3, 7, and 11, the claims recites the limitation “determine the QoS value of the migration destination volume by using a difference between a larger maximum Input Output Per Second (IOPS) of the storage device and the larger IOPS in a case where a larger IOPS of an IOPS of the migration source storage device and an IOPS of the migration destination storage device exceeds an upper limit threshold and does not exceed a maximum threshold of an IOPS”, which renders the claims vague and indefinite.   It is unclear which storage, “the storage device”, is referring to.  And there are multiple IOPS introduced throughout the claims, the examiner is not able to determine the proper scope with the IOPS introduced.  The examiner is not able to determine the scope of claimed “difference. 
Referring to claims 4, 8, and 12, the claims recites the limitation “generating a third/fourth command to issue the generated third/fourth command to the migration destination storage device/relay device”, which renders the claims vague and indefinite. One with ordinary skill in the art cannot generate a command to issue the generated command.  
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
July 5, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447